Smith, J., (after stating the facts). It will be observed that the act establishing the district requires only that the Dardanelle District procure a courthouse, and it is not made a condition precedent to the continued existence of the district that the courthouse shall be maintained. When the conditions of the act were met the district became an entity, and now exists and will continue to exist, until abolished by the Legislature, whether the courthouse is ever rebuilt or not. Under the law, the courts may be held temporarily at some place in Dardanelle until a permanent courthouse is constructed, whether the cost of the construction be met by the county or by the district, and the jurisdiction of these courts, and the validity of their orders, judgments and decrees will not depend on the erection of a building as a courthouse. Hudspeth v. State, 55 Ark. 323. Nor will the validity of any record be impaired because there now stands in Dardanelle only the fireproof vault over which the courthouse was burned down. Appellant insists that in the absence of express legislative authority, the county can build a courthouse only at the county seat, and that “seat of justice,” as used in section 1009, of Kirby’s Digest, means the “county seat,” because at the time of its passage there was only one place where courts were held, and it was the seat of justice, and that was the county seat. But, however nearly “seat of justice” and “county seat” are synonymous, it is apparent that a seat of justice is not always a county seat, although a county seat is perhaps always a seat of justice. When this act became effective, upon the building of the courthouse, Dardanelle became a seat of justice, for here the courts sat and administered justice, and the public officers kept their offices and perforined the functions of their offices; Whallon v. Ingham, 16 N. W. 876; Words and Phrases, vol. 7, p. 6376; Jesse Hinton v. Perry County, 84 Miss. 536; State ex rel. v. Hughes, 16 S. W. 489. And being thus a seat of justice there existed the same authority to build a new courthouse at Dardanelle that there would have been to build a new one at Dan-ville. Section 1009, Kirby’s Digest. The existence of this seat of justice could not depend upon the occurrence or extent of a ñre, and Dardanelle being the established seat of .justice in said county for the Dardanelle District thereof, the authority exists under the law for the county court’s order, directing the erection of a new building, and the judgment of the court below is therefore affirmed.